DETAILED ACTION
Allowable Subject Matter
Claims 13-15, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2018/0132783 hereinafter referred to as Wang in view of Orellano et al. US 10,025,908 hereinafter referred to as Orellano.
In regards to claim 11, Wang teaches:
“A server for determining whether a medication adherence event has occurred using [an image], wherein the [image] is recorded by a wearable device, the server comprising: a server communication unit communicating with the wearable device”
sensor such as a camera or other image or optical sensor could detect a color shift at the surface of the skin, which color shift may be caused by a chemical reaction involving the niacin, to detect the niacin. Thus embodiments described herein may determine whether one or more markers are included in a therapeutic agent by, e.g., detecting a manifestation of a chemical reaction that involves the one or more markers.
“a server memory storing a medication adherence event determination [processing]; and a server control unit configured to: obtain the [image] via the server communication unit, 
Wang paragraph [0053] teaches the wearable electronic device 104 may provide measurement data 318 to the remote server 110 which may process the measurement data 318 to detect medication adherence remotely from the wearable electronic device 104. Alternatively or additionally, the remote server 110 may perform more robust or additional or different processing on some or all of the user data 324 than is performed at the wearable electronic device 104.  The processing performed at the server may be interpreted as an algorithm however, this point is not made explicit.
“and by applying the medication adherence event determination [processing] to the obtained [data, determine confidence that therapeutic agent was administered]”

Wang does not explicitly teach:
“a video” and “[applying a determination algorithm using the obtained] video, check probability information of an object and an action included in the video, and determine whether the medication adherence event has occurred based on the checked probability information of the object and the action, wherein the object and the action are related to medication adherence, the video includes a plurality of video images, and at least a part of the plurality of video images includes at least a portion of a user’s palm, wherein the object related to the medication adherence includes at least one selected from the group of a drug and a drug container, and wherein the action related to the medication adherence includes at least one selected from the group of an action of holding a drug container, an action of opening a drug container and an action of ingesting a drug”
This feature appeared to be nothing more than applying a machine vision process to a well-known manual process.  It is a well-established practice in hospitals and other medical 
	These claim features broadly provide an automatic process of using video and calculating a probability to a known manual process.  It has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Furthermore, the application of machine vision algorithms to this process is known.  Orellano teaches in column 6 lines 15-30 automated medication adherence encompasses automated dose compliance and/or automated drug adherence. For example, computer based image processing algorithms can confirm whether a medicine tablet or capsule is the correct size, color, or shape, according to the characteristics of the prescribed medication. Machine vision and audio analysis of patient activity and motion may include the use of video object tracking to confirm, to at least some limited level of confidence, that the patient moved their hand, into which hand the medicine tablet or capsule was dispensed, to their mouth. These systems can also 
In regards to claim 12, Wang/Orellano teach all the limitations of claim 1 and further teach:
“wherein the server control unit is further configured to: to check the probability information of the object and the action, check the probability information of the action after checking the probability information of the object”
This would be recognized as a routine implementation of the medical adherence process as it merely mimics the natural order of the process which is known in the art.  For example, a patient must receive the therapeutic agent (object) prior to performing the action (e.g. ingestion) 
Furthermore, the application of machine vision algorithms to this process is known.  Orellano teaches in column 6 lines 15-30 automated medication adherence encompasses automated dose compliance and/or automated drug adherence. For example, computer based image processing algorithms can confirm whether a medicine tablet or capsule is the correct size, color, or shape, according to the characteristics of the prescribed medication. Machine vision and audio analysis of patient activity and motion may include the use of video object tracking to confirm, to at least some limited level of confidence, that the patient moved their hand, into which hand the medicine tablet or capsule was dispensed, to their mouth. These systems can also confirm, for example, that the patient then raised their hand holding a glass of water to their mouth.  Confidence levels and confirmation via machine vision are necessarily probability based.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Orellano to have included the features of “wherein the server control unit is further configured to: to check the probability information of the object and the action, check the probability information of the action after checking the probability information of the object” because when a medical procedure, treatment, or therapy .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Orellano in view of Lewis US 2017/0004283 hereinafter referred to as Lewis.
In regards to claim 16, Wang/Orellano teach all the limitations of claim 1 and further teach:
“wherein the server control unit is further configured to: when an occurrence of the medication adherence event is determined by applying the medication adherence event determination algorithm to the [image]” 
Wang paragraph [0053] teaches the wearable electronic device 104 may provide measurement data 318 to the remote server 110 which may process the measurement data 318 to detect medication adherence remotely from the wearable electronic device 104.
Wang/Orellano further teach:
“video”
Orellano teaches in column 6 lines 15-30 automated medication adherence encompasses automated dose compliance and/or automated drug adherence. For example, computer based image processing algorithms can confirm whether a medicine tablet or capsule is the correct size, color, or shape, according to the characteristics of the prescribed medication. Machine vision and audio analysis of patient activity and motion may include the use of video object tracking to confirm, to at least some limited level of confidence, that the patient moved their hand, into which hand the medicine tablet or capsule was dispensed, to their mouth.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Orellano to have included the features of “video” because when 
Wang/Orellano do not explicitly teach:
“transmit medication adherence event occurrence information to the wearable device via the server communication unit”
Lewis Figure 1 step 370 and paragraph [0039] teach the patient receives an adherence report.  Lewis paragraph [0031] teaches a wearable may be used as the computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422